Citation Nr: 1608371	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 5, 2011.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to November 1981. 

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Muskogee, Oklahoma.  

In a subsequent May 2013 rating decision, VA granted an earlier effective date of May 5, 2005 and increased the rating of PTSD to 100 percent effective October 5, 2011.  The issue came before the Board in March 2014.  The Board remanded the issue of an increased rating for PTSD for a statement of the case.  In a November 2014 rating decision, an earlier effective date was again granted effective February 23, 2004 with a 30 percent disability rating.  The Veteran perfected the appeal in a September 2015 VA Form 9.  


FINDING OF FACT

Prior to October 5, 2011, the Veteran's PTSD manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, avoidance, exaggerated startle response, and anger; it did not manifest with occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD in excess of 30 percent prior to October 5, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The appeal for a higher initial rating for PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.  

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in November 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.

Higher Initial Rating - PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part, as follows: 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Again, the Board will only consider the period from February 23 2004, the effective date of the grant of service connection, through October 5, 2011, the effective date of the grant of a 100 percent disability rating for PTSD.  

Prior to October 5, 2011, the Veteran's PTSD is rated at 30 percent disabling.  To receive a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

VA treatment records from February 2004 through October 2005 show complaints of nightmares that he does not remember, but are reported by his wife.  The examiners consistently noted no suicidal or homicidal ideation.  The Veteran's thoughts were regularly described as rational, coherent, and logical.  The examiners found no hallucinations or delusions.  His affect was described as restricted or blunted.  He avoided peoples and situations that reminded him of the war.  The Veteran was described as active during the day, taking his grandchildren to school and back and doing things around the house.  He was consistently neatly dressed and groomed, and appeared cooperative and conversant with good eye contact.  During one meeting, he complained of a bad temper.  From February 2004 through December 2006, GAF scores ranged from 56 to 62.  

The Veteran attended an intake evaluation at a different VA medical center in September 2009.  The Veteran reported that he was fined by the VA for an angry behavior incident at around 2005.  He discontinued treatment services at that time and came to a different VA medical center in September 2009 to continue treatment.  The Veteran married in 1963 and remained married to the same woman.  They have three grown children.  The marriage has generally been a happy and successful one, though the Veteran acknowledged that his anger and irritability have been a challenge at times to their marriage and family life.  The Veteran reported intrusive thoughts, nightmares, flashbacks, psychological distress, and psychological reactivity.  He avoided thoughts and things that remind him of Vietnam.  He reported detachment and reduced interest.  He showed a restricted range of affect.  The Veteran experienced sleep problems, anger problems, difficulty concentrating, hypervigilance, and exaggerated startle response.  His grooming and clothing were good and appropriate.  The Veteran was cooperative and engaged.  The Veteran was oriented in all spheres.  His speech was within normal limits regarding rate, tone, and volume.  His mood was serious, but good, and his affect was appropriate to his mood and the situation.  The Veteran's thought processes were coherent, relevant, and goal-directed, with intact attention and good concentration.  The Veteran had no hallucinations, delusions, phobias, worries, obsessions, or compulsions.  He denied thoughts or history of attempted suicide.  He noted no homicidal thoughts.  The examiner found the Veteran's insight and judgment to be good with adequate impulse control.  He assigned a GAF of 60.
The Veteran attended group therapy from September 2009 to April 2010.  During those sessions, the Veteran was appropriately dressed and voiced no suicidal or homicidal ideation.

The Veteran was afforded a VA examination in November 2010.  The Veteran complained of flashbacks that are not as frequent with medication.  The medication helped him with his depressed mood, irritability, and control over his anger.  The Veteran attended PTSD group twice per month. His current symptomatology included nightmares, intrusive memories, avoidance, and exaggerated startle response.  The Veteran stated that he remained detached from most people and withdrawn from activities.  The Veteran experienced anger problems, but has learned to remove himself from the situation and calm down.  The examiner noted that he was able to maintain friendships.  He worked for Sears for 12 years, but was laid off in 2004.  He believes he was let go from this job because he was taking medication for PTSD.  After being let go, the Veteran was unable to obtain employment due to his psychiatric medication.  Mental status examination revealed fair grooming and hygiene.  He was oriented and his affect and mood were congruent and normal.  He complained of problems with short-term memory.  He showed no signs of a thought disorder in terms of derailment, tangentiality, or circumlocution.  The examiner noted no hallucinations or delusions.  The Veteran denied suicidal or homicidal ideation or intent.  He had a history of inappropriate behavior associated with anger and rage. He was diagnosed with PTSD and the examiner assigned a GAF of 70. The examiner described mild impairment with respect to social and occupational functioning.  In both areas the examiner noted that the Veteran had better control of his anger problems.  He still became overly angry, but learned to remove himself from the social situations in order to not lose control.

The Board finds that the Veteran does not meet the criteria for a 50 percent disability rating prior to October 5, 2011.  The Veteran's symptoms did not produce occupational and social impairment with reduced reliability and productivity.  Although the Veteran showed a flattened or restricted affect, this symptom does not manifest to a degree severe enough to warrant an increased disability rating solely on that complaint.  The Veteran does not show any remaining listed symptoms and the additional symptoms experienced by the Veteran, such as intrusive memories, avoidance, exaggerated startle response, and anger, are more nearly approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

The Board acknowledges that the Veteran has a history of anger control problems with impaired impulse control; however, except for a single incident that the Veteran asserts got out of hand at the VA medical center, the Veteran has consistently reported throughout the period on appeal that he has learned to control his anger and remove himself from any situation before acting out.  The Board must rate the Veteran based on the symptoms present during the period on appeal.  The Veteran's control has improved significantly through medication and treatment.  Therefore, that symptom is not severe enough to warrant a higher disability rating.  

As noted above, the Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to intrusive memories, avoidance, exaggerated startle response, and anger.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, and chronic sleep impairment.  See Mauerhan, 16 Vet. App. 436 .

The Veteran's GAF scores are also consistent with a 30 percent rating.  Generally, the Veteran's GAF scores ranged from 56 to 70.  These findings show mild to moderate symptoms.  The Board finds that the Veteran's GAF scores are consistent with his current 30 percent disability rating prior to October 5, 2011.  

For these reasons, the Board finds that the criteria for a disability rating in excess of 30 percent for PTSD have not been met or approximated prior to October 5, 2011.  38 C.F.R. § 4.130.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptoms of the Veteran's PTSD are nightmares, anger, exaggerated startle response, and avoidance, which are also addressed in the rating criteria or considered "like or similar to" the schedular rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.
Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran worked full time until he was laid off in June 2004.  Although the Veteran asserts that he was chosen to be laid off due to his use of PTSD medication, the record contains no evidence to support his theory.  The Veteran reported in June 2007 that he was laid off because the company was doing cutbacks.  The examiner in August 2004 noted that although the Veteran was looking for a job for a  few months, he planned to retire in December 2004.  The record contains no evidence that the Veteran's psychiatric disability interfered with his employment prior to August 31, 2010.  As the evidence shows that the Veteran was laid off due to cutbacks, with no evidence, other than a bare assertion, that his PTSD medications were the cause of the end of his employment, and the evidence shows that he experiences only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the issue of entitlement to TDIU is not raised by the record..  


ORDER

Entitlement to an initial disability rating for PTSD in excess of 30 percent prior to October 5, 2011 is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


